DISSENTING OPINION OF
EDINGS, J.
I am unable, from the evidence adduced in this case, to reach the conclusion arrived at by the majority of the court.
Certain portions of the opinion it will not be necessary to consider as they have not been adverse to the respondent.
Third charge. This charge in the information is in substance as follows: “Re Manuel Boteilho. Your informant is informed and believes and upon such information and belief alleges and avers that Manuel Boteilho is a Portuguese man of advanced years, residing at Wailu-ku, Island of Maui, who has acquired considerable savings from his labors, but who is unable to read or write the English, Portuguese or any language, and is of an ignorant but trustful nature;” that one Thomas Brown offered to sell to him (the said Botelho) for the sum of $750 a piece of land containing approximately 120 *611acres, situate at Ulupalakua, Maui, and be (tbe said Thomas Brown), together with one Samuel Pnpuhi, took the said Manuel Botelho to Ulupalakua and pointed out to-him a certain piece of land which the said Brown represented to him as the land which he proposed to sell to him (the said Botelho) for the sum of $750; that the said Botelho, believing the offer was a bargain, accepted the same and paid the sum of $750 to the said Brown, and thereafter received from said Brown and others a deed pretending to convey to him (the said Manuel Bo-telho) the said piece or parcel of land; that said Brown at the time of the execution and delivery of the said pretended deed had no title to the said land and well knew that he had no title to the land pointed out to the said Botelho as aforesaid for the reason that the said land was then, and for a long time had been, the property of the Raymond ranch.
This charge is absolutely unsupported by a scintilla of evidence. The land in question is not, nor has it ever been at any time, the property of the Raymond ranch nor was there an iota of evidence introduced to support this allegation. The evidence adduced established beyond the shadow of a doubt that the land pointed out to Bo-telho by Brown was the property of Brown and his brothers and sisters, and while it is true that the deed did not convey the entire interest of all of the children (the brothers and sisters of Brown), three of them not having-signed the instrument, there is no question that the record and the testimony in this case show that the deed was a valid conveyance of the interest of Brown and his brothers and sisters, with the exception of the three before-mentioned, in and to the land pointed out to Botelho by Brown in the first instance; that even upon the construction placed upon the statute in regard to gross cheat by this court, with which I am not in accord, Brown was *612not guilty oí a criminal offense and it would appear that this was the view taken by the attorney general’s department for it has never instituted any criminal proceedings against him. That Bevins alleged in his bill in equity, wherein he attempted to recover a perfect title from Brown, on the amount paid, for Botelho, that Brown .had committed a fraud cannot, standing alone, metamorphose a transaction of this description into the statutory crime of gross cheat and it is not unreasonable to suppose that had the attorney general been fully informed of the circumstances of this charge, as developed by the testimony thereupon, the said charge would never have been made against Bevins.
This, in my judgment, being the only conclusion deducible from the evidence I fail to see how the respondent could have been guilty of a breach of section 1431, R. L. 1915, prohibiting the attorney general from receiving “any fee or reward from or in behalf of any person or prosecutor, for services rendered in any prosecution or business to which it shall be his official duty to attend; nor be concerned as counsel or attorney for either party to any civil action depending upon the same state of facts.”
Fourth charge. This is a charge that in violation of his duty as county attorney of Maui the respondent failed to prosecute one Waiwaiole, who, while acting as deputy sheriff for the district of Hama, in the County of Maui, with other officers made a raid upon certain Japanese and arrested them upon a charge of violating the laws relating to gambling. In the raid he (the said Waiwai-ole) and his associates took from the Japanese a sum of money and converted the same to their own use. It appears from the testimony that this matter was presented by Bevins to the grand jury who acted upon that presentation and recommended in its report that “pending *613a final investigation of tbis matter Waiwaiole be suspended from office.” The sheriff testifies that he was suspended and discharged from his office and that he concluded that that ended the matter so far as Wai-waiole was concerned. That Bevins did not bring the matter again to the grand jury at its next session is true, but the witnesses were all Japanese, unable to understand or speak the English language and residing in a remote district of the island, and it would have been almost impossible for either the sheriff or Bevins to have obtained the necessary evidence within that time. After-wards the attorney general brought this matter of Wai-waiole and his associates before the. grand jury upon evidence obtained from one Eugene Murphy, Esq., the attorney for these Japanese, who was possibly the only man on Maui that was in a position to obtain this testimony, the Japanese coming to him voluntarily as their attorney and making their statements in regard to the matter; and this is the entire substance of this charge. If there was testimony upon this hearing in regard to other matters which appear to have influenced the opinion of the majority of this court this evidence was clearly inadmissible and should have been rejected as irrelevant.
Sixth charge. The fourth specification under this charge in the information is that the respondent, in the presence of the court and of the grand jury, which was assembled to receive instructions and to attend to such business as the attorney general of the Territory might personally present to it (the matter to be presented being certain charges of cattle stealing against one Thompson and others), made a speech which the attorney general claims was intended to influence the grand jury and to induce it to find “no bill” against the said Thompson and his associates and the majority opinion is “that the language used was used for the definite purpose of preju*614dicing the grand jury and of leading the grand jurors to refuse to find a true bill against said Thompson.” This is an assumption pure and simple, not supported by any testimony and evidently directly contrary to the impression produced upon the presiding judge who is presumed to be able to regulate the proceedings in his own court and to compel litigants, attorneys and others to confine themselves to language which is neither objectionable to the court, the jury or the spectators, and when a judge sanctions by his silence statements made in court the presumption is that they are not offensive nor intended for ulterior motives, and this judge having refrained from either rebuking Bevins or from suppressing his speech sanctioned the same by his silence; and it is not for this court at this time, ignorant of all of the circumstances except the stenographer’s notes, to usurp the place of the trial judge and impose a sentence upon the respondent for an offense which it concludes was committed. Furthermore the statement of Bevins did not influence the grand jury as it returned “true bills” against the defendant.
I am further of the opinion that the charges contained in the information have not been supported by evidence and therefore the respondent should be exonerated.